DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims recite a method and system for analyzing echocardiograms. 
Step 2A, Prong One
Regarding Claims 1 and 13, the limitations of “analyzing each pair of consecutive echocardiograms to determine an associated class, the class indicating whether there is a change or no change between the consecutive echocardiograms in the pair… training a predictive model to determine a class for a new pair of echocardiograms based on the abstract representations for the plurality of pairs of consecutive echocardiograms” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, a physician can utilize the echocardiograms of patients and compare and contrast the echocardiograms done previously and presently to determine a diagnosis and progress of the patient in relation to the physiology of the heart and its function. Physicians utilize patient records, scans, and tests and other values to determine the health of the patient in normal everyday practice in determining a diagnosis and treatment of a patient. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “processor configured to obtain a plurality of pairs of consecutive echocardiograms for a plurality of subjects from a database, each echocardiogram having an associated indication of the content of the echocardiogram... for each pair of consecutive echocardiograms determining an abstract representation of each echocardiogram by performing one or more convolutions and/or reductions on the echocardiograms in the pair, the abstract representation comprising one or more feature indicative of the class of the pair” Obtaining patient echocardiograms for analysis are mere pre-solution activity of data gathering and processing. This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to obtain echocardiograms to undergo abstract representation amount to no more than mere pre-solution activity of data gathering and processing, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 2-12 do not add significantly more than the judicial exception explained above and inherit the same rejection.

Claim 12 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and thus fails as eligible subject matter. 
Claim 12 characterizes the invention as a “computer-readable medium having computer readable code”. A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. 101. Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The claim is considered to be broad enough to cover a transitory propagating signal that carries a programmed instruction set. 
Furthermore, even when the claim is directed to one of the four statutory categories of invention, the claim must not be wholly directed to subject matter encompassing a judicially recognized exception without a particular practical application. In the instant case, in addition to failing to fall within one of the four statutory categories of invention, the claim recites only instructions, i.e. an algorithm that is not limited to a particular practical application. 
It is suggested to add “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sevenster (U.S Publication No. 2018/0286503) in view of Sitek (U.S Publication No. 2018/0333104).  

In regards to Claims 1 and 13,  Sevenster teaches a computer-implemented method/apparatus for analyzing echocardiograms (Abstract, para 6, analysis of echocardiograms), the method/apparatus comprising a processor configured to: obtaining  a plurality of pairs of consecutive echocardiograms for a plurality of subjects from a database (Para 7, echocardiograms are looked up and compared/contrasted with prior echocardiograms, it is pulled from a database so single or double echos can be pulled together), each echocardiogram having an associated indication of the content of the echocardiogram (Para 31-33, echos labels are used to distinguish the findings of the echos which is used as identification of the the echo); analyzing each pair of consecutive echocardiograms to determine an associated class, the class indicating whether there is a change or no change between the consecutive echocardiograms in the pair (para 34, comparison of the echos are done by the comparator); for each pair of consecutive echocardiograms, determining  an abstract representation of each echocardiogram by performing one or more convolutions and/or reductions on the echocardiograms in the pair, the abstract representation comprising one or more features indicative of the class of the pair (Para 31, loop image processing for the echocardiograms to determine features for comparison between echos).  
Sevenster fails to teach training a predictive model to determine a class for a new pair of echocardiograms based on the abstract representations for the plurality of pairs of consecutive echocardiograms.
Sitek teaches, training a predictive model to determine a class for a new pair of echocardiograms based on the abstract representations for the plurality of pairs of consecutive echocardiograms (Para 18, utilizing stacking of temporal sequence to classify whether the echos are normal or abnormal). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Echocardiogram Analyzer as taught by Sevenster, with , training a predictive model to determine a class for a new pair of echocardiograms based on the abstract representations for the plurality of pairs of consecutive echocardiograms as taught by Sitek, since such a modification would provide the predictable result of streamlining efforts to automate the process of analyzing echocardiograms in order to identify cardiac abnormalities and detect cardiovascular disease.  

	
In regards to Claim 2, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 1, further comprising temporally aligning the pair of consecutive echocardiograms with respect to a cardiac cycle (Para 21, table 1, views of the echo corresponding to the function of the heart in relation to the cardiac cycle). 

In regards to Claim 3, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 1, wherein each echocardiogram comprises a plurality of image frames, the method further comprising interpolating one or more image frames for one or both of the echocardiograms such that each echocardiogram comprises the same number of image frames (Para 21 – 24, image frames are compared from the prior and current echos corresponding to the loop frame, para 33).

In regards to Claim 4, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 1, wherein the content of the echocardiogram comprises one or more observational or diagnostic statements input by a user (Para 6, user input on the current and prior echocardiograms, Para 23 – viewing frames and loops are identified, Para 31 – loop labeling and identification).

In regards to Claim 5, Sevenster in view of Sitek teaches teaches the computer-implemented method as claimed claim 1, further comprising: receiving a new echocardiogram for a subject; obtaining a previous echocardiogram for the subject (Para 24, current echo analyzed and compared to with prior echo reports). 
Sevenster fails to teach using the predictive model to determine a class for the new echocardiogram and the previous echocardiogram.
Sitek teaches, using the predictive model to determine a class for the new echocardiogram and the previous echocardiogram (Para 18, using convolutional neural analysis to classify the echos as normal or abnormal). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Echocardiogram Analyzer as taught by Sevenster, with using the predictive model to determine a class for the new echocardiogram and the previous echocardiogram as taught by Sitek, since such a modification would provide the predictable result of streamlining efforts to automate the process of analyzing echocardiograms in order to identify cardiac abnormalities and detect cardiovascular disease.  

In regards to Claim 6, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 5, further comprising controlling an interface to provide a notification to a user if the determined class of the new pair of echocardiograms indicates there is a change (Para 45, notification of significance is relayed to user).

In regards to Claim 7, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 5, wherein the step of obtaining a previous echocardiogram comprises receiving an associated indication of the content of the previous echocardiogram (para 21-23, viewing and loop viewer of the echos corresponding to the contents), the method further comprising controlling an interface to provide the associated indication and/or the content to a user if the determined class of the new pair of echocardiograms indicates there is no change (Para 6, Para 46, change or no significance change is notified to the user).

In regards to Claim 8, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 1, wherein each echocardiogram comprises a plurality of sequences, each sequence representing a different view of the subject (Para 21 – 23, loop views of the echo corresponding to heart function), and wherein analyzing each pair of consecutive echocardiograms further comprises joining the plurality of sequences of each echocardiogram to form a single image (Para 31, image processing is done to establish proper views).

In regards to Claim 9, Sevenster in view of Sitek teahes the computer-implemented method as claimed in claim 1, wherein each echocardiogram comprises a plurality of sequences, each sequence representing a different view of the subject (Para 21 -23, table 1, various image views of the echo), and wherein analyzing each pair of consecutive echocardiograms further comprises comparing each of the plurality of sequences in one echocardiogram of the pair with each of the plurality of sequences in the other echocardiogram of the pair (Para 34 – 35, comparator compares the echo reports to find significant changes).

In regards to Claim 10, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 1, wherein each echocardiogram comprises a plurality of sequences, each sequence representing a different view of the subject (Para 21 -23, table 1, various image views of the echo), and wherein the method further comprises associating a view tag with each of the plurality of sequences, wherein the view tag is indicative of the view of the subject represented by the sequence (Para 31 – 33, each echo goes thru image processing and labeling of the views).

In regards to Claim 11, Sevenster in view of Sitek teaches the computer-implemented method as claimed in claim 10, wherein a view tag is one of: parasternal long axis, parasternal short axis, apical four chamber, apical five chamber, apical two chamber, apical three chamber, sub costal, and supra sternal notch (para 21 – standard viewing identification of the echo).

In regards to Claim 12, Sevenster in view of Sitek teaches a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (para 18, processor and programs to establish echo report retrieval and comparison).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792